Citation Nr: 0619173	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-15 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lower back disability, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Army from 
July 1988 to August 1989.  He also has service in the Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Indianapolis, Indiana.  That decision granted 
service connection for a lower back disability; a 
noncompensable evaluation was assigned.  The effective date 
of the award was May 23, 2000.  The veteran was notified of 
the decision and he appealed, claiming that his lower back 
disability caused him pain and restricted his movements.  

Subsequently, in August 2001, the RO granted a 10 percent 
disability rating for the lower back disability; the 
effective date was determined to be May 23, 2000.  The 
veteran was notified of the decision and he continued his 
appeal.  Finally, the RO increased the disability evaluation 
from 10 to 20 percent via a rating action of September 2002.  
The effective date remained May 23, 2000.  The veteran 
remained dissatisfied with the award and asked that his 
appeal to the Board continue.  

The Board remanded the veteran's claim in September 2004.  
The Board requested that additional information be obtained 
from the veteran with respect to his claim and that 
additional medical testing be accomplished.  The appeal was 
directed to the RO via the Appeals Management Center (AMC).  
The claim has since been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected lower back disorder is 
manifested by complaints of pain and limitation of motion; 
there is no objective evidence showing consistent 
restrictions in the range of motion of the lower spine, along 
with clinical evidence of atrophy, neuropathy, and muscle 
spasms.

3.  The medical evidence does not show neurological symptoms, 
and that same evidence does not suggest that the veteran has 
been prescribed bed rest for periods of four weeks or longer.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
disability of the lumbar segment of the spine, on appeal from 
an initial grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003, 5292, 
5293, and 5295 (2002) and Diagnostic Codes 5237 and 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an October 2004 
letter from the AMC to the appellant that was issued after 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ and 
the AMC.

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the US Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's Remand of September 2004.  
In each instance, the VA has discussed what the appellant 
needed to present in the form of evidence that would allow 
for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  It 
is noted that the VA sent the veteran this information to all 
of the various addresses that he gave to the VA, and that 
even after VCAA letters were returned to the VA as 
nondeliverable, the VA sought out and obtained the veteran's 
new addresses.  Once the VA had the new addressed, it sent 
out the VCAA letter to the new address.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the course 
of this appeal, the veteran has undergone many examinations 
of his back.  These exams have been performed in order to 
obtain detailed information with respect to the veteran's 
lower back disability.  The results of all of these 
examinations have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increased ratings, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the effective date to be assigned 
are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased 
evaluation claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has been service-connected for a disability of 
the lumbar segment of the spine.  He seeks a higher 
evaluation for the back disability.  With respect to the 
veteran's lower back, this disability has been assigned a 20 
percent evaluation in accordance with 38 C.F.R. Part 4, 
Diagnostic Codes 5295 (2002) and 5237 (2005).  

It is possible that the disability may be rated under any one 
of a number of diagnostic codes if the disability exhibits 
the appropriate manifestations and symptoms associated with 
that code.  These codes include 38 C.F.R. Part 4, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
						100 
Favorable angle				60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					50 
      Favorable 				40

Diagnostic Code 5292  - Spine, limitation 
of motion of, lumbar:

Severe 					40 
Moderate					20 
Slight 						10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief		60 
Severe; recurring attacks, with 
intermittent relief  
      40
Moderate; recurring attacks 		20 
Mild						10 
Postoperative, cured				0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Supplemental Statement of the 
Case (SSOC) that was issued in March 2004.  In that SSOC, the 
veteran was given notice of both of the old and new rating 
criteria.  A copy of the SSOC was also provided to the 
veteran's accredited representative.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2005), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The record reflects that as a result of his claim, the 
veteran was given a VA examination in April 2003.  The 
veteran complained of pain radiating down the left posterior 
thigh, and the inability to sit for extended periods of time.  
Upon examination, the doctor noted there was no scoliosis and 
had "normal posture".  However, the left paraspinal muscles 
were tender to palpation.  The veteran's range of motion was 
reported to be 90 degrees of forward flexion, 15 degrees of 
hyperextension, and 35 degrees of left side to side bending.  
Right side to side bending was approximated to be 30 degrees.  
Pain was reported by the veteran but radiculopathy was not 
noted.  

Another examination of the spine was accomplished in January 
2006.  The examiner found that the veteran was now suffering 
from lumbosacral degenerative disc disease.  While the 
examiner provided a listing of the veteran's previous 
complaints, the same examiner reported that the veteran's 
back did not prevent him from getting out of bed.  The 
veteran told the doctor that he experienced pain attacks 
fifteen times a month, with the pain lasting anywhere from 
four to twenty-four hours.  He mentioned that he did obtain 
minimal relief through the use of a back support and via 
treatment from a chiropractor.  

Again the veteran's range of motion was measured; those 
results were as follows:  Flexion was 75 degrees out of 90 
degrees; extension was 20 degrees out of 40 degrees; left and 
right lateral bending was 30 degrees out of 40 degrees; and, 
left and right rotational twisting was 30 degrees out of 40 
degrees.  There was evidence of painful motion but no 
objective evidence of spasm, weakness, or tenderness.  
Sensory deficit was not noted, and the examination findings 
did not suggest that during flare-ups that the veteran was 
limited by pain, weakened movement, excess fatigability, or 
incoordination.  The veteran's neurological examination was 
within normal limits, and the examiner noted that the veteran 
had not been prescribed bed rest for treatment of his lower 
back disability.  The veteran was diagnosed as having 
intervertebral disc syndrome of the lower back.  

Muscle spasms and weakness of the legs were not found.  The 
veteran's muscle strength was graded as 5/5.  Tenderness, 
ankylosis, or other postural abnormalities, along with fixed 
deformities, were not observed or noted.  Radiculopathy was 
not diagnosed and there was no muscle atrophy of the lower 
extremities.  

As reported, the veteran's various private and VA medical 
treatment records have been obtained and included in the 
claims folder for review.  These records do show treatment 
for back pain and limitation of motion thereof.  However, 
they do not show findings suggesting ankylosis, either 
favorable or unfavorable.

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  With respect to Diagnostic Code 5285 and 
5235, they are not for application because the veteran did 
not fracture any of his vertebras. 38 C.F.R. Part 4 (2002) 
and (2005).

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for lumbar strain, limitation of motion, or intervertebral 
disc syndrome?  

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his lower back disability.  Although the veteran 
has reported pain starting in the lower back and radiating to 
his buttocks and one or the other of his legs, the medical 
evidence does not establish atrophy of the involved nerves or 
even muscle spasms of the back.  Moreover, the veteran has 
not experienced paralysis of the nerves and the veteran has 
been capable of moving his lower extremities, even though he 
complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran admitted, most recently in January 
2006, that while he missed three days of work over a period 
of year because of his back, he was usually working through 
any discomfort he experienced.  Additionally, none of the 
medical evidence from 2000 to the present suggests or 
insinuates that the veteran has ever been prescribed bed rest 
as a method of treatment for his lower back disability.  None 
of the medical records suggest or insinuate that the veteran 
has been bedridden solely as a result of his service-
connected lower back disorder.  As reported, the veteran's 
medical treatment records were obtained.  These records do 
not show that he has been prescribed bed rest for a period of 
four to six weeks (or more) by his treating, or any other, 
physician.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned a 20 
percent disability rating.  In order to be assigned a 40 
percent rating, the evidence would have to show that the 
veteran was suffering from severe limitation of motion of the 
lumbar segment of the spine.  Although the evidence has shown 
a reduction in the veteran's mobility of the spine, none of 
the doctors have classified the veteran's range of motion as 
severely limited.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal constant neurological findings consistent with a more 
severe condition affecting the lumbar spine or the discs that 
would entitle him to a higher rating.  The VA medical 
examination reports have not noted persistent, chronic 
radicular symptoms.  While the veteran has complained of 
persistent pain and discomfort that has not been relieved by 
pain medications or therapy, the evidence does not show that 
the pain has restricted the veteran's ability to work or to 
perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  They have 
not shown muscle spasm or absent ankle jerk.  The evidence 
has not suggested that the veteran's forward flexion is 
limited to 30 degrees or less.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4 (2002) and (2005).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has occasional limitation of motion of the lumbar 
spine, and that there is pain on motion.  Limited motion of 
the lumbar segment of the spine results in a certain level of 
functional loss.  However, there is a lack of objective 
medical evidence showing that the veteran suffers any 
additional measurable functional loss and/or limitation of 
motion during flare-ups or with use.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 20 percent rating 
from the date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

In sum, the Board denies the veteran's claim.  The benefit- 
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lower back disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
lower back disability, on appeal from an initial grant of 
service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


